Case 2:19-cv-05056-JJT--JZB Document1 Filed 08/29/19 Page 1 of 7

     
  

 

FILED” ss LODGED ?
—~ RECEIVED Cory

AUG 2 9 2019 [

CLERK U S DISTRICT COUAT
BIsTHICT OF ARIZONA

3250 W. Lower Buckeye Road enue DEPUTY }

Mailing Address

Phoenix, Arizona 85009

City, State, Zip Code

Edtior CaceoleS #540490

Name attf Prisoner/Booking Number/

TOAWAS oul / Merri caba_Cawt-/

Place of Confinement ley.

Se come eee pe ny

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

7 “2 , Q
Edda .YaceceS |
(Full Nand of Plaintiff)
Plaintiff, . _j\ZB
. cy.19-05056-PHX-JIT-JZ
Vv. CASE NO. |
(To be supplied by the Clerk)
ayvau\_ Ren Zone . :
ull Name of Defend:
SEES CIVIL RIGHTS COMPLAINT
QTOWAS Wau BY A PRISONER
3) Mmalicora_cacnty KCICE , J
Original Complaint
(4) _ 0 First Amended Complaint
Defendant(s). O Second Amended Complaint
C Check if there are additional Defendants and attach page LA listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
0 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0.28 U.S.C. § 1331; Bivens v. Sit Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

| Other: PLEA K AK ZOM, MAN CO vA COM+AY
2. Institution/city where violation occurred: TOWwe cs v Ou |

550/555

Revised 6/05/17 1
Case 2:19-cv-05056-JJT--JZB Document1 Filed 08/29/19 Page 2 of 7

B. DEFENDANTS

 

 

 

 

 

 

 

 

. ] “ee . ~% met . ~~

1. Name of first Defendant: VA UJ L VE N LON 6 : __. The first Defendant Lis employed

as: at MLC SO STOWERS OF.
(Position and Title) : t (Institution)

2. Name of second Defendant: . The second Defendant is employed as:
as: at.

(Position and Title) (Institution)

3, Name of third Defendant: . The third Defendant is employed

as: at. .
, (Position and Title) . : : . (Institution)

4. Name of fourth Defendant: . The fourth Defendant is employed

as: at ; .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1, Have you filed any other lawsuits while you were a.prisoner? G Yes fa No

A

a

a. First prior lawsuit:
1. Parties: lA v. VLA

2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

  

2. Ifyes, how many lawsuits have you filed? I Describe the previous lawsuits:

 

 

b. Second prior lawsuit: ¢ 4
1. Parties: NBA v.
2. Court and case number:
3, Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

c. Third prior lawsuit: . wt
1. Parties: Ni / A Vv. \ di
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
. Case 2:19-cv-05056-JJT--JZB Document 1 Filed 08/29/19 Page 3 of 7

D. CAUSE OF ACTION

COUNT I
1. State the constitutional or other federal civil right that ‘was Violated

gas
ay

 

  

‘e

 

 

 

     

 

AM. ~ OF THE NI CONST: Toro
2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities O Mail , O Access to the court D Medical care
Q Disciplinary proceedings O Property O Exercise of religion D Retaliation

1 Excessive force by an officer 0 Threat to safety M Other: (Oo§ NEL Lt GER }CO

3. Supporting Facts. State as briefly as possible the FACTS supporting Count J. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.

KG of YlosNG_ foc the Petitioner édaa( YatedeS OC la clarna iJ
itl know ledae Of those facts for Who Vetiane( Zdanw Paredes

HAS Been TyniMANELY ose! AS A “bepTatnee At WcS© “TowerS Tay
LIN ASBeSTAS, BlAc’ MOLES vr C. LED. Brot Pa ME facility. that, ~
Places Le iAmetel IN Dec#4r tare nent DANEEL, ATA Sa iSnd Handicav
WHEEL ¢ Lars | Paces he ect. Posivg A threat 10 sy ‘Daw et agg
£ ad 1 Hoton AND Swotiona | DiS4 tS water: 0 La
A eh ab Zens pec ining C LAND UMUSCOL Pun)
Ve 4 a LA A” fo as :

 
    
 

a |

     

      

    
 
    

      

       
   
  

  

 

 

 

 

 

 

 

4, Injury.
aN IN
ub ath
Aik Ly FEES
Ancthe ot lack SMaACe C
5. han oe Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

 

 

your institution? & Yes QO No
b. Did you submit a request for administrative relief on Count I? Yes ONo
c. Did you appeal your request for relief on Count I to the highest level? oi Yes ONo
d Ifyou did not submit or Tr appeal a request for admini strative relief at ow level, briefly ¢ explain why ee

 
 

 

did 1 not.

   
 

 

 

 

 

 
Case 2:19-cv-05056-JJT--JZB Document 1 Filed 08/29/19 Page 4 of 7

 

 

 

 

COUNT II (| hee
1. State the constitutional or ofner federal civil right that was violated: U.S ils “
AMENDMEN T_ ME she TED SIATES Cons§Tor te “5 LON]
2. Count Il. Identify the issue involved. Check only one. State additional issues in separate counts.
U Basic necessities O Mail @ Access to the court 0 Medical care
O Disciplinary proceedings 0 Property O Exercise of Teligion o Retaliation
O Excessive force byanofficer 0 Threat to safety PLOther: Gt€< ISS NEGLI EQ@EAME ‘Ava U5) ng

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments. ,

 
 
  
 
 

 

    

    

 

 

fo tHE Verrrid  _Zc0n< Sof AS claws is pith, Unoellre
ae : Cacti S tae VARI A i e 4S 3 vis Wor
. PETIT SOME. é 2 esl “Ue 6 f e Dac

 

a aa

The Debavanet iN_ A tS Wan c4Zll WHE nu TUG Ae S_ DESTINED

SoC Two) MEN The DECCNOANT LAWED ADEQUATE BHACE YS ADVET! iAL

iwMATeS THES 1S VE ATED BY MES PALL PZ KAZI. AS @ Suave CET

1S SUS 1 fo Two) WAN CELL MATE DETAINEES 14+ econ’ INYOMAVE

Lavine aot ters prtl, aa Avdeional Cell MATE valli in Adanu ATA 70 CATE ul

UNuUSal PUNiShwen-l for any LenuGTd of Me Wt hat GUC Cent ADEGLATC

SPACE fo HM Ag. COAT LiCl. FU Cte CM OLE ity De CEA T VAL VER CONE
Cwittls ta@en ET? Aprseiess Sav. Not DENI Ma Serene SATE, SALE

ANT ADEQUATE Wate Ry eve SYSTEM SGe ADE Bis ATE) WiATE

Supsfance oC DAi of VOCE is eC AS KERULUED YY Terre Al

RES OF CLUTL YEO EDULE

 

 

 

    

 

     

 

 

 

4. Injury. State how you were cares by the actions or inactions of the Defendant(s).
DyteVidval 6 Moi Al € Merial CL prcrgeas ,

€ourly BLA MEK af PES

    

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
Yes No

- your institution?
Did you submit a request for administrative relief on Count II? a Yes ONo
Did you appeal your request for relief on Count IT to the highest level? of Yes DG No

d Ifyou did not submit or appeal a request for administrative relief at any Ie level, j nelly j explain why you

did not. ti Rien ON. Watley

GS

  
  

 

    

 
Case 2:19-cv-05056-JJT--JZB Document 1 Filed 08/29/19 Page 5 of 7

COUNT I

 

   

 

 

  

1. State the constitutional or other federal civil right that was violated:. UBL. A CONST, A MEN > )
Aven pMONT, LestAg Wiens Of FEL ter ans View syercice af
‘ PES “

 

2. Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
O Basic necessities @ Mail _ © Access to the court © Medical care
G Disciplinary proceedings 0 Property i Exercise of religion 0 Retaliation
- Excessive force by an officer © 0 Threat to safety O Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments. -
CONGELESS SHaLL Mave yren & OF
Pelicans Or prolif ee &y ACTA
abe Creedom of Spec ar of ve.
AWe VEN YeolZadyY +m ASsews:
fogett a (AC ft lint O ‘eda. be ae: /

 
     
  
 
  
   
  
  

    

 

 

     

 

   

go
Pow
=

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
SMe | Dio ress, Mewse | nf, oh) Al

£ wi Shh

Pred S> <p Gt

é ae

      
  

      

 

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at
- € Yes ONo

your institution?

Did you submit a request for administrative relief on Count HI? Yes O No
c. Did you appeal your request for relief on Count III to the highest level? Yes ONo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Case 2:19-cv-05056-JJT--JZB Document1 Filed 08/29/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking:
ft AW Scev :
46 %ESrilv

      
 

Sere Sac Au

    
  

   

tL} rr

        

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

     

 

 

Executed on 8 | 4 [(G cC LI 2A. Z b i LEAL
© DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attomey-s address & telephone number) ~

ADDITIONAL PAGES

All questions must be answered concisély in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and nuniber

all pages.

 

 
Case 2:19-cv-05056-JJT--JZB Document1 Filed 08/29/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE

INMATE LEGAL SERVICES
CERTIFICATION

| hereby certify that on this date 8/26/2019

In accordance with the instruction received from the inmate and the rules of this Court, |
mailed the original and one (1) copy to the Clerk of the United States District Court, District
of Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

____ Judge Superior Court, Maricopa County, State of Arizona.

 

____ County Attorney, Maricopa County, State of Arizona

 

 

___ Public Defender, Maricopa County, State of Arizona

___ Attorney

 

X Other Clerk of the Board of Supervisors- 301 W. Jefferson 10 Floor Phoenix, AZ 85003

 

 

fe B3846

Legal Support Specialist Signature S/N

 

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification rev. 05/20/19
